Citation Nr: 0946709	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-11 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for headaches, as 
secondary to a neck disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD), claimed as "anxiety, depression, PTSD".


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's neck disability is not shown to be related 
to service.

2.  The Veteran's headaches are not shown to be related to 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a neck disability is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  Service connection for headaches is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

2.  Neck disability

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
and private treatment records and lay statements by the 
Veteran.  She first complained of pain to the left side of 
her neck in April 1995 and underwent a cervical discectomy 
and fusion in two places in April 2000.  Recent treatment 
records indicate chronic neck pain.  Based on this evidence, 
the first requirement of a current disability appears 
fulfilled.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any complaints, 
treatments, or diagnoses of any neck problems in service, 
providing evidence against this claim.  

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

According to the evidence submitted, the Veteran first 
reported the onset of neck pain in April 1995, approximately 
14 years after her separation from active duty.  This 14-year 
period between service and her first complaint of neck 
problems provides some probative evidence against the 
appellant's claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints).  

In an April 1995 medical record from Rehab Med Group, the 
Veteran reported experiencing a tearing sharp pain in the 
left side of her neck while doing stretches which subsided 
after several hours.  Such a statement from the Veteran 
clearly provides evidence against this claim, indicating a 
tearing injury well after service.  The examining physician 
on that date noted that the Veteran "spends 70 to 80 percent 
of her work day with her neck in left anterior flexion with 
left rotation" and opined that "this posture is likely 
causal to her neck pain".

A May 1995 treatment record noted that the Veteran had 
experienced neck pain the previous week that had since 
resolved. 

In subsequent treatment records, including a May 1996 MRI and 
a September 1998 physical evaluation, the Veteran reported 
that her neck pain began in December 1995 due to repetitive 
motion over time as a custom builder and designer in a hat 
factory.  The Veteran underwent a cervical discectomy and 
fusion at C4-5 and C5-6 in April 2000, due to herniated 
discs.  Treatment records since that time reveal ongoing 
chronic neck pain of varying degrees.

The Board, having evaluated the probative value of the 
evidence in this case, finds that the Veteran's neck 
disability does not result from service.  The Board finds 
that the post-service treatment records provide particularly 
negative evidence against this claim, failing to indicate the 
problem at issue for over a decade after service.  

The Board must find that the Veteran's neck disability is not 
related to service.  The service and post-service treatment 
records provide highly probative evidence against this claim, 
outweighing the Veteran's lay statements and all other 
evidence that supports this claim.  There is no medical 
indication that the condition was caused or aggravated by 
service and significant evidence against such a finding.  
Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a neck disability.

3.  Headaches

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The Veteran claims that she has headaches as the result of a 
neck disability.

The Board has addressed this claim on a direct and secondary 
basis.  The first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  The evidence, 
including VA and private treatment records through April 
2008, indicates that the Veteran suffers from chronic daily 
headaches.

Based on the above, the evidence does show a current 
disability, providing some evidence for this claim. 

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The Veteran is service connected for 
residuals of removal of the right ovary at noncompensably 
disabling effective since March 27, 2006.  

The Board notes that the Veteran claimed service connection 
for headaches as secondary to a neck disability, yet the 
Veteran is not service-connected for a neck disability and 
the Board is denying that issue at this time.  Secondary 
service connection can only be granted for any disability 
proximately due to or the result of her service-connected 
disabilities, which includes only the residuals of the 
removal of her right ovary.  

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately 
due to or the result of service.  To fulfill the burden of 
proof for service connection, the medical evidence must 
demonstrate that the current disability was at least as 
likely as not (a 50 percent probability) caused by, or a 
result of, service.  

The Board will address the contention of secondary service 
connection first.  

The post-service medical records include documentation of 
chronic daily headaches.  However, there is absolutely no 
reference to residuals of the removal of the right ovary in 
any of the records concerning the chronic headaches.  Indeed, 
the medical records are silent regarding any possible 
connection between the headaches and the residuals of the 
removal of the right ovary.  The only connection noted in the 
medical records between the headaches and any other physical 
ailment is the Veteran's consistent report that she has 
suffered from headaches since her cervical fusion in April 
2000.  There is simply no indication that the Veteran's 
headaches stem from her service-connected disability or 
service.

Simply stated, the Board finds that the post-service 
treatment records (overall) provide evidence against 
secondary service connection for this claim.  There is no 
indication in the medical records that the headaches are 
proximately due to or the result of any service-connected 
disability and sufficient evidence against such a finding to 
outweigh the Veteran's statements.   

Turning to direct service connection, the service treatment 
records (STRs) are silent for any complaints, diagnoses, or 
treatments for chronic headaches.  The service records 
provided limited evidence against this claim.

The post-service treatment records include complaints of 
headaches beginning in April 2000, over 19 years after 
separation from service.  Treatment records in April 2006, 
July 2006, January 2007, May 2007, and September 2007 
included diagnoses of chronic daily headaches, which the 
Veteran consistently reported began due to her neck 
disability and surgery.  The post-service records overall 
contain no indication that the headaches stem from service or 
any other physical problems.

Simply stated, the Board finds that the post-service 
treatment records (overall), and the service records provide 
evidence against this claim.  There is no medical indication 
that the headaches are proximately due to or the result of 
service or any service-connected disability and sufficient 
evidence against such a finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for headaches on a 
direct or secondary basis.  

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2006 and February 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran 
submitted private treatment records.

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced her in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

Service connection for a neck disability and for headaches is 
denied.


REMAND

In her first VA treatment record in February 2006, the 
Veteran noted that she had been treated by a private 
psychiatrist prior to seeking treatment with VA.  

As the Veteran is claiming service connection for an acquired 
psychiatric disorder to include anxiety, depression, and 
PTSD, any psychiatric treatment records would be highly 
pertinent to this claim.  Records of treatment between the 
Veteran's separation from service in 1981 and her earliest VA 
treatment in 2006 would be particularly relevant.  

However, the Veteran's private treatment records have not 
been submitted to the claims file.  In order to have a 
complete record of the Veteran's psychiatric treatment, the 
RO should obtain these records.

Regarding the PTSD aspect of her claim, the Veteran has cited 
several stressors that have not been verified.  In order to 
verify an alleged stressor, a claimant must provide a 
stressor that can be documented, the location where the 
incident took place, the approximate date (within a two month 
period) of the incident, and the unit of assignment at the 
time the stressful event occurred.  M21-1MR.IV.ii.1.D.14.C.  

To date, the Veteran has provided three stressors potentially 
capable of verification.  She alleges that she suffered from 
constant harassment, nasty comments, and lewd remarks by her 
gunnery sergeant who refused to promote her or transfer her.  
She also alleges that a male Marine hung himself just outside 
the building where the Veteran worked, noting that the 
officer in charge on guard duty found the Marine.  

Simply stated, these events are not capable of verification 
by JSRRC as she has provided no details as to the date, the 
people involved, or any information that could be used to 
verify the stressors.   

The Veteran has provided a third stressor capable of 
verification.  She alleges that, in 1980 while stationed at 
Camp Lejeune in North Carolina, she walked in on a female 
Marine being assaulted by another Marine.  She alleges that 
[redacted] was being attacked in her barracks room when 
the Veteran interrupted and the attacker ran out.  She 
alleges that, although she could not identify the attacker, 
she and Ms. [redacted] reported the incident to the officer in 
charge of guard duty, who recorded the incident in the log 
book.

This event is may be capable of verification by JSRRC if the 
Veteran can give an approximate date for the incident, within 
a two month period.  A one year period (1980) provides too 
much of a time frame from which a meaningful search for 
documents could be maintained. 

The Board finds that no other stressor is capable of 
verification. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the full name, address, and dates 
of treatment with regard to the private 
psychiatrist who treated her prior to 
February 2006.  

2.  After securing the necessary releases 
from the Veteran, the RO should obtain 
the entirety of the Veteran's private 
psychiatric treatment records.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file. 

3.  The RO should obtain all of the 
Veteran's VA medical records from April 
2008 through the present not already 
included in the claims file.

4.  The RO should request that the 
Veteran specify a 60-day timeframe for 
the assault incident in 1980 at Camp 
Lejeune.  The Veteran's unit and the unit 
of [redacted] at that time should be 
cited.  If the Veteran offers a time 
frame of no longer than two months in 
1980, and the unit at issue, the RO 
should request JSRRC to verify whether 
the log books verify an attack on 
[redacted] in the barracks of Camp 
Lejeune, as reported by Ms. [redacted] and/or 
the Veteran.

5.  Thereafter, the Veteran should be 
scheduled for VA psychiatric examination.  
The RO should provide the examiner the 
verified stressor and provide the 
examiner the claims folder (including all 
associated folders of medical records).  
The examiner should then be requested to 
provide findings and opinion of the 
following questions:

a)  If the examining physician finds 
that the Veteran meets the criteria for 
a PTSD diagnosis, he/she should  
	specifically identify which stressor is 
linked to the PTSD diagnosis.

b)  Does the Veteran have an 
acquired psychiatric disorder, not 
including PTSD?

c) If the Veteran has an acquired 
psychiatric disability, is it at 
least as likely as not (a 50 
percent or higher degree of 
probability) that the disability 
was incurred in or caused by her 
time in service?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

4.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran must be 
provided with an SSOC, which addresses 
all of the evidence received since the 
last SSOC was issued.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


